Citation Nr: 0931669	
Decision Date: 08/24/09    Archive Date: 09/02/09

DOCKET NO.  04-30 407	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	American Red Cross


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Helena M. Walker, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1966 to 
September 1970.  The Veteran died in September 2003, and the 
appellant is his surviving spouse.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2004 rating decision of the St. 
Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO).  The RO denied service connection for 
the cause of the Veteran's death, claimed as a result of 
exposure to herbicides.

In August 2006, the appellant appeared and testified at a 
Travel Board hearing.  A copy of the transcript is of record.

In October 2006, the Board remanded the appellant's claim for 
further development.  The requested action was not 
satisfactory completed and the appeal is again REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the appellant if further 
action is required.


REMAND

After a careful review of the record, the Board finds that 
this matter must be remanded for additional development and 
adjudication. 

In this case, the Veteran died in September 2003.  The death 
certificate indicates that the immediate cause of death was 
listed as cardiac arrest due to coronary artery disease with 
diabetes as an "other significant condition[] contributing 
to death but not resulting in the underlying cause."  At the 
time of his death, the Veteran's back disability and 
residuals of a left ankle injury were service connected.

By way of background, the appellant has provided alternate 
theories of entitlement to dependency and indemnity 
compensation including diabetes mellitus secondary to 
herbicide exposure; coronary artery disease that was worsened 
by his service-connected back disability; and improper VA 
healthcare because a VA medical facility failed to properly 
diagnose and treat her husband, all which could have caused 
his death.  The appellant has since essentially withdrawn her 
contentions that the Veteran had Vietnam service and was 
exposed to herbicides.

The Board notes that in August 2006, the appellant testified 
that her husband's death was due to his deteriorating health 
after he suffered an accident while in service.  The 
appellant explained that the accident, which caused the back 
disability, prevented the Veteran from exercising.  She 
explained further that the lack of exercise contributed to 
his deteriorating heart condition.  The appellant clarified 
that she is claiming her husband's death was due to 
"service-connected reasons," and the negligent medical care 
he received from VA medical facilities before his death.
Based upon a review of the record, the Board has identified 
that the appellant has raised two bases for the cause of the 
Veteran's death.  First, she claims that the Veteran's death 
was related to his service-connected disabilities; and 
second, she claims that the Veteran's death was the cause of 
negligent medical care by the local VA hospital.  At the time 
of the October 2006 remand, the RO had not yet addressed the 
appellant's contention that the Veteran's service-connected 
back disability caused his death.  The claim was remanded for 
further development regarding her claim of negligent VA 
medical care as the cause of death and for VA examination to 
be scheduled regarding whether the Veteran's service-
connected back disability worsened his coronary artery 
disease.  

In March 2007, the claims file was reviewed by a VA 
cardiologist regarding the appellant's claim of service 
connection for the cause of the Veteran's death.  Upon review 
of the file, the examiner indicated that "the etiology of 
the veteran's coronary artery disease is related to multiple 
risk factors as mentioned earlier.  As such[,] the cardiac 
condition was not causally related to [a] service[-]connected 
disability."  The examiner further noted in regards to 
whether the service-connected back disability worsened his 
heart disability that "[t]he veteran's spinal or back 
disability did not cause his cardiac disease but might have 
contributed to his cardiac disease over the years as his 
spinal disease made him sedentary."  The examiner did not, 
however, opine as to whether the back disability 
"substantially or materially" contributed to the cause of 
the veteran's death.  

It appears that following the remand, the RO provided the 
appellant VCAA notice regarding a claim for DIC benefits 
under 38 U.S.C.A. § 1151, but performed no further 
development.  As previously requested in the October 2006 
remand, the RO must also develop and adjudicate the issue of 
entitlement to DIC benefits pursuant to 38 U.S.C.A. § 1151.  
In the event the issue is denied, the appellant should be 
advised that this issue must be separately appealed.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) recently determined in Hupp v. 
Nicholson, 21 Vet. App. 342 (2007) that, when adjudicating a 
claim for DIC, VA must perform a different analysis depending 
upon whether a veteran was service connected for a disability 
during his or her lifetime.  The Court concluded that, in 
general, section 5103(a) notice for a DIC case must include 
(1) a statement of the conditions, if any, for which a 
veteran was service connected at the time of his or her 
death; (2) an explanation of the evidence and information 
required to substantiate a claim for service connection for 
the cause of the veteran's death based on a previously 
service-connected condition; and (3) an explanation of the 
evidence and information required to substantiate a claim 
based on a condition not yet service connected.  Although it 
appears as though the appellant is aware of these factors, 
she was not provided this notice.  Therefore, upon remand, 
the appellant should also be provided the appropriate notice 
pursuant to Hupp.

Under the circumstances of this case, the Board finds that 
additional development of the record is required.  
Accordingly, the case is REMANDED for the following action:

1.  Provide the appellant VCAA notice 
regarding her DIC claim in compliance 
with Hupp.  Specifically, the notice must 
include: (1) a statement of the 
conditions for which the veteran was 
service- connected at the time of his 
death; (2) an explanation of the evidence 
and information required to substantiate 
a claim for service connection for the 
veteran's cause of death based on the 
previously service-connected 
disabilities; and (3) an explanation of 
the evidence and information required to 
substantiate a claim for the Veteran's 
cause of death claim based on a condition 
not yet service-connected.

2.  Develop and adjudicate the issue of 
entitlement to DIC benefits pursuant to 
38 U.S.C.A. § 1151.  If the issue is 
denied, the appellant must be advised 
that she must file a new NOD regarding 
this issue.  

3.  The claims file should be reviewed by 
the VA cardiologist who performed the 
March 2007 document review examination, 
if available, to again clarify the 
opinion as to whether the Veteran's 
service-connected disabilities, 
specifically his service-connected back 
disability, contributed to his coronary 
artery disease, which ultimately caused 
his death.  If the March 2007 examiner is 
not available, the claims file should be 
provided to another cardiologist for a 
document review and opinion.  

In making his/her findings, the examiner 
should indicate whether the Veteran's 
back disability "was either the 
principal or a contributory cause of 
death."  This opinion should be given 
without resort to speculation and 
following careful analysis of the 
circumstances surrounding the Veteran's 
death.  38 U.S.C.A. § 3.312 (b) indicates 
that "a service-connected disability 
will be considered as the principal 
(primary) cause of death when such 
disability, singly or jointly with some 
other condition, was the underlying cause 
of death or was etiologically related 
thereto."  Subsection (c) indicates that 
a "[c]ontributory cause of death is 
inherently one not related to the 
principal cause.  In determining whether 
the service-connected disability 
contributed to death, it must be show 
that it contributed substantially or 
materially; that it combined to cause 
death; that it aided or lent assistance 
to the production of death.  It is not 
sufficient to show that it casually 
shared in producing death, but rather it 
must be shown that there was a causal 
connection."  

4.  When the development requested has 
been completed, the case should be 
reviewed on the basis of the additional 
evidence.  If the benefit sought is not 
granted, the appellant and her 
representative should be furnished a 
Supplemental Statement of the Case, and 
be afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The purpose of this REMAND is to obtain additional 
evidentiary development and the Board, at this time, does not 
intimate any opinion as to the merits of the case, either 
favorable or unfavorable.  The appellant is free to submit 
any additional evidence and/or argument she desires to have 
considered in connection with her current appeal.  No action 
is required of the appellant until she is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




